Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00322-CV

              AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.
                 d/b/a American Medical Response a/k/a AMR; Noah Wood Lora,
                     Jose Carlos Gamez; and Donna Hay n/k/a Donna Gilbert,
                                          Appellants

                                                  v.
               John SEXTON, Individually and, Deceased; and Tracy SextonAppellees
                   John SEXTON, Individually and as Independent Administrator
                    of the Estate of Jackson Sexton, Deceased; and Tracy Sexton,
                                              Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-05743
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 21, 2014

DISMISSED

           The parties have filed an agreed motion to dismiss this appeal because they have reached

a settlement. The motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against the parties who incurred them.

                                                   PER CURIAM